DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  	“robotic component” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berteau et al (US 2016/0145563) (hereinafter “Berteau”).
Regarding claim 1, Berteau discloses a system for automated fermentation, the system comprising:  	an automated seed train preparation station (FIG. 3: seed train preparation region includes cell bank 334 and a front-end bioreactor (336); the front-end bioreactor is further coupled to a central/nurse bioreactor (302), and a control device (338) for automatically controlling operation of the front-end bioreactor in real-time; ¶¶ [0080], 
Regarding claim 4, Berteau further discloses wherein the real-time conditions comprise an error condition (the control device is configured to control operation of the system based on detected process deviation or contamination; see ¶ [0079]).
Regarding claim 6, Berteau further discloses wherein the instructions are provided by a user via a remote terminal (the control device includes a user interface including a display device configured to receive a user input from the user; and the 
Regarding claims 8 and 9, Berteau further discloses wherein the automated seed train preparation station comprises a fermentation agent (cell bank containing cells such as mammalian cells; see ¶¶ [0042], [0062], [0080] and [0195]).
Regarding claim 10, Berteau further discloses wherein at least one of the modular bioreactors of the plurality is removable during the fermentation run (see ¶ [0208]).
Regarding claim 11, Berteau further discloses wherein the instructions comprise different protocols or processes that can be executed individually by the plurality of modular bioreactors for the same fermentation run (the control device is configured to control the modular bioreactor separately (e.g., different operational state), and thus configured to execute different protocols or processes; see ¶¶ [0054] and [0068]). Furthermore, the one or more processors of Berteau is structurally the same as the instant one or more processors and thus fully capable of receiving the claimed instructions.
Therefore, Berteau meets and anticipates the limitations set forth in claims 1, 4, 6 and 8-11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berteau as applied to claim 1 above.
Regarding claim 2, Berteau discloses the system according to claim 1.  	Berteau does not explicitly disclose wherein the sensor data is collected from one or more sensors including a camera to monitor activity of the system for fermentation. However, Berteau discloses that the control device receives data from one or more sensors/ probes coupled to each of the bioreactors (¶ [0007]). The one or more sensors can include a picture-based sensors configured to detect cell density within each of the bioreactors (¶¶ [0007], [0079] and [0093]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the one or more sensors of Berteau with a camera, because doing so would have resulted in the substitution of art recognized for the same intended purpose of measuring cell density, (see also MPEP Section 2144.07).  
Regarding claim 3, the one or more sensors of modified Berteau measures an optical density of a culture in at least one of the modular bioreactors of the plurality of bioreactors (¶¶ [0007], [0079] and [0093]). 
Regarding claim 5, .
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berteau as applied to claim 1 above, and further in view of Wasson et al (US 2016/0124009) (hereinafter “Wasson”).
Regarding claim 7, Berteau discloses the system according to claim 1.  	Berteau does not explicitly disclose a robotic component configured to aid in automated seed train preparation at the automated seed train preparation station.  	Wasson is related to a system for culturing cells, comprising a sample handling system including a robotic component (e.g., robotic arm) for transferring samples between vessel, or transferring vessels between stations of the system (see ¶¶ [0380] and [471]). 	In view of Wasson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the robotic component of Wasson with the system of Berteau for the purpose of minimizing user intervention and thereby prevent user errors.  
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799